Citation Nr: 0213752	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-13 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West Supp. 2002) for residuals of bladder injury resulting 
from VA surgical treatment received in July 1998.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from September 1948 to January 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The veteran testified at a personal hearing in July 2000, a 
transcript of which has been associated with the claims 
folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran underwent surgery at a VA medical facility in 
July 1998, during which time he sustained an injury to the 
bladder as a result of error in judgment or similar instance 
of fault on the part of VA personnel.  

3.  The evidence of record does not show that the veteran 
sustained additional disability as a result of the bladder 
injury.  


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of bladder injury resulting from VA surgical 
treatment received in July 1998 have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.358 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  That is, by 
way of the May 2000 rating decision, June 2000 statement of 
the case, and August 2000 supplemental statement of the case, 
the RO provided the veteran and his representative with the 
applicable law and regulations and generally gave notice as 
to the kind of evidence needed to substantiate his claim.  In 
addition, although couched in terms of well groundedness, the 
RO's letter of December 1999 also generally explained the 
evidence needed to substantiate his claim, indicated what 
action had been taken and what evidence had been received on 
the claim, and explained that the RO would assist in 
obtaining additional evidence, if needed.  The veteran's 
December 1999 response to the letter included treatment 
reports from one private providers and indicated that the 
veteran otherwise only had VA treatment.  

With respect to the duty to assist, the RO obtained the 
veteran's VA treatment records for all relevant periods 
through the present.  The veteran submitted treatment reports 
from a private facility he visited in October 1999.  
Otherwise, as stated above, the record suggests that the 
veteran receives only VA medical care.  He has not identified 
any other private records.  The Board is satisfied that 
sufficient notice and assistance has been afforded the 
veteran, such that additional notice or assistance would not 
reasonably aid in substantiating the veteran's claim.  See 
38 U.S.C.A. §§ 5103(a), 5103A(a) (West Supp. 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).     

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Factual Background

In November 1999, the veteran submitted a claim for 
compensation pursuant to 38 U.S.C.A. § 1151.  In a December 
1999 statement, he alleged that he suffered a bladder injury 
during surgery in July 1998 at a VA medical center.  Since 
that time, he had been treated for several bladder infections 
and had experienced bladder control problems.  

With his statement, the veteran provided copies of medical 
records from Oregon Health Sciences University.  He presented 
in October 1999 with complaints including urinary dribbling 
after an initial strong stream.  He also urinated 
approximately three to four times a night and frequently 
during the day.  He had had milky-colored urine about a month 
ago that went away with antibiotics.  The veteran denied 
other urinary symptoms.  The assessment included urinary 
dribbling likely secondary to benign prostatic hypertrophy.  

VA medical records showed that the veteran was diagnosed with 
and treated for colorectal cancer in 1997.  Treatment 
included a colostomy.  In October 1997, the veteran related 
having some urinary frequency without much discomfort, as 
well as nocturia two to three times a night since surgery.  
In addition, hematuria was shown on urinalysis.  An 
intravenous pyelogram (IVP) ordered.  On follow-up in 
December 1997 for hematuria and nocturia, the veteran related 
having urinary hesitancy or dribble.  He denied dysuria, 
urgency, and nocturia.  It was noted that the upper urinary 
tracts were essentially negative by IVP.  Notes dated in 
March 1998 included reference to a history of hematuria.  The 
veteran's complaints were hesitancy and dribbling.  He denied 
nocturia, dysuria, frequency, or urgency.  Subsequent March 
1998 notes reflected mild decreased stream and rare nocturia.  
There was no dysuria or obstructive symptoms.  It was noted 
that cystogram with retrograde pyelogram found benign 
prostatic polyp, but was otherwise negative.  

In July 1998, the veteran was hospitalized at a VA facility 
for colostomy takedown.  During the surgery, the posterior 
bladder wall was injured.  The operative report showed that 
there were extensive intra-abdominal adhesions and that the 
bladder was adhesed down the sacrum to the rectal cuff, 
making the rectal cuff inaccessible without disrupting the 
bladder and ureters.  An iatrogenic bladder injury was made 
by mistaking the lower portion of the bladder for the rectal 
cuff.  The bladder was dissected free of the rectal cuff and 
the bladder injury was repaired.  A suprapubic tube was 
placed.  Later in July 1998, the veteran complained of 
burning at the base of the penis and some flank pain.  It was 
noted that urinalysis suggested possible urinary tract 
infection (UTI).  He was given antibiotics.  In September 
1998, the veteran presented complaining of several days of 
painful urination, two episodes of lost bladder control, 
dribbling, and urgency.  He had no frequency, nocturia, 
abdominal pain, or hematuria.  Subsequent notes in September 
1998 related complaints of incontinence and bladder pain with 
every voiding attempt.  It was noted that the symptoms were 
most likely due to the healing process.  Notes dated in 
October 1998 referred to iatrogenic bladder injury and repair 
with associated hematuria and dysuria.  Specifically, there 
was vague suprapubic pain with voiding.  There was no 
abdominal pain, dysuria, or fever.  Urinalysis was negative 
for bacteria.  The assessment was expected post-operative 
course after repair of intraoperative bladder injury.  

Thereafter, VA general medical records dated in April 1999 
noted a history of bladder injury with apparently much 
improved bladder function.  Records associated with VA 
hospitalization from July 1999 to September 1999 indicated 
that the veteran had a UTI in August 1999.  He had noted 
increased frequency.  He was treated with antibiotics with 
good result.  Outpatient notes dated in September 1999 stated 
that bladder function had returned to baseline following 
treatment for UTI.  

VA general medical notes dated in February 2000 reflected 
referral to urology "for follow-up of bladder dysfunction 
symptoms which date to his surgery."  March 2000 records 
from the urology clinic related that he was last seen there 
in September 1998 and that he appeared to have done quite 
well since that time.  The veteran currently had no 
significant urological issues.  However, he had some mild 
voiding problems to include dribbling, nocturia three to four 
times a night, and occasional daytime frequency every two 
hours, although urinary flow was good.  The veteran denied 
any recent UTIs or gross hematuria.  Current urinalysis was 
negative for infection.  The urology provider stated that the 
veteran appeared to have had no significant urological 
problems since last seen in September 1998, though there was 
some evidence of bladder outlet obstructive symptoms.  
Urology notes dated in April 2000 indicated that the veteran 
felt he was doing better on medication, but still had 
occasional nocturia one or two times a night.  He had no 
current daytime problems at this time.  It was noted that 
evaluation by Uroflow and post-voiding residual was 
unsuccessful because urine volume on initial flow was 
inadequate for assessment, though post-void residual was 
zero.   

The veteran testified at a personal hearing in July 2000.  
Since the July 1998 surgery, the veteran had bladder control 
problems.  Medication helped but did not stop the dribbling.  
He did not have any pain.  The veteran stated that the main 
residual of the bladder injury was dribbling.  He denied 
having any problem prior to the surgery.  

In August 2000, the RO obtained a medical opinion from a VA 
urologist based on a review of the veteran's medical records.  
The veteran's current primary complaints, according to an 
April 2000 VA medical record, were stress incontinence, 
dribbling, and recurrent UTIs.  However, the physician found 
only one documented UTI in August 1999.  In addition, he 
emphasized that the veteran had been seen in the urology 
clinic before the July 1998 surgery for voiding problems.  
Specifically, notes dated in December 1997 showed evaluation 
for nocturia and hematuria with hesitancy and dribbling 
reported.  Notes dated in March 1998 also mentioned symptoms 
of hesitancy and dribbling.  After the July 1998 surgery, the 
veteran was seen later that month for removal of the 
suprapubic tube.  He was also seen in September and October 
1998 for urinary symptoms and suprapubic pain, which were 
related to the healing process.  Thereafter, the veteran was 
seen in urology until March 2000, at which time symptoms 
included mild dribbling, nocturia, and daytime frequency.  
However, there was good urinary stream, no recent UTIs, and 
no hematuria.  In April 2000, the veteran again reported 
nocturia but no frequency or dribbling.  Based on review of 
the record, the physician concluded that that there was no 
evidence of worsening urinary symptoms or UTIs since 
sustaining the bladder injury in July 1998.  All of the 
urinary symptoms the veteran complained of appeared to have 
been present before the bladder injury.  In addition, there 
was only one clinically significant positive urine culture 
documented.  All urine studies since September 1999 showed no 
evidence of infection.      

Analysis

Under certain circumstances, compensation shall be awarded 
for a qualifying additional disability of a veteran in the 
same manner as if such disability were service-connected.  
38 U.S.C.A. § 1151(a) (West Supp. 2002); 38 C.F.R. § 3.358(a) 
(2001).   

In order to constitute qualifying additional disability, 
first, the disability must not be the result of the veteran's 
willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. 
§ 3.358(c)(4).

Second, the disability must be caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran by a VA employee or in a VA facility, and the 
proximate cause of the disability was a) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or b) an event that was not reasonably foreseeable.  
38 U.S.C.A. § 1151(a)(1).  The Board emphasizes that the 
fault requirement of the statute applies where, as here, the 
claim was filed on or after October 1, 1997.  The previous 
version of 38 U.S.C.A. § 1151 held no such requirement.  See 
Brown v. Gardner, __ U.S. __, __ (1994), 115 S.Ct. 552, 556, 
aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.385(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R. § 3.358(b)(1).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  
38 C.F.R. § 3.358(c)(1) and (2).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Upon consideration of the record, the Board finds that the 
preponderance of the evidence is against compensation under 
38 U.S.C.A. § 1151 for alleged additional disability 
resulting from July 1998 VA surgical care.  The Board 
concedes that the veteran suffered bladder injury during the 
July 1998 surgery due to error in judgment or other similar 
instance of fault on the part of VA personnel and not due to 
any willful misconduct of the veteran.  38 U.S.C.A. § 
1151(a)(1); 38 C.F.R. 
§ 3.358(c)(4).  The operative report itself characterizes the 
bladder injury as iatrogenic, stemming from mistaking a 
portion of the bladder for the rectal cuff.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993) (defining iatrogenic as 
"induced inadvertently by the medical treatment or 
procedures of a physician") (quoting Webster's Medical Desk 
Dictionary 322 (1986)).  

However, the record fails to demonstrate that the veteran 
suffers from additional disability as a result of the bladder 
injury.  The veteran's December 1999 statement alleges 
additional disability in the form of bladder infections and 
bladder control problems.  During the July 2000 hearing, the 
veteran limited the residuals of bladder injury to urinary 
dribbling with certain activities.  However, review of VA 
medical records reveals documented complaints of nocturia, 
dribbling, hesitancy, and decreased urinary stream as early 
as December 1997, many months before the July 1998 surgery.  
Although records dated immediately after the surgery through 
October 1998 reflect urinary symptoms, it was determined that 
they represented part of the normal post-operative healing 
process.  The Board also notes that records from Oregon 
Health Sciences University suggest that the urinary dribbling 
was related to benign prostatic hypertrophy.  Although the VA 
medical records dated in March and April 2000 refer to 
problems with dribbling and nocturia, the evidence does not 
show any worsened problems since the surgery.  In fact, the 
notes indicate that the veteran apparently had no significant 
urological issues in the time since the last urology visit in 
September 1998.  In addition, daytime frequency reported in 
March 2000 was denied on follow-up in April 2000.      

With respect to bladder infection, the record shows that the 
veteran was treated for possible UTI in the immediate post-
operative period in July 1998.  Thereafter, he had one UTI in 
August 1999.  The August 2000 VA medical opinion notes that 
this instance is the only clinically significant finding of 
infection following the surgery.  There is no evidence of UTI 
after August 1999.    

In summary, the Board concludes that the evidence of record 
does not demonstrate additional disability resulting from 
bladder injury sustained during surgery at a VA facility in 
July 1998.  The August 2000 VA medical opinion and current 
review of the record support this conclusion.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of bladder injury resulting from VA 
surgical treatment.  38 U.S.C.A. § 5107(b).  



ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
bladder injury resulting from VA surgical treatment received 
in July 1998 is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

